       Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE: LIBOR-BASED FINANCIAL                           Civ. No. 11-md-2262 (NRB)

INSTRUMENTS ANTITRUST LITIGATION



THIS DOCUMENT RELATES TO:



33-35 GREEN POND ROAD ASSOC., LLC,                     Civ. No. 12-cv-5822 (NRB)
on behalf of itself and all others similarly
situated,

       Plaintiff,

v.

BANK OF AMERICA CORPORATION, et al.,

       Defendants.



COURTYARD AT AMWELL II, LLC, et al.,                   Civ. No. 12-cv-6693 (NRB)
on behalf of themselves and all others similarly
situated,



       Plaintiffs,

v.

BANK OF AMERICA CORPORATION, et al.,

       Defendants.




                                                   1
       Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 2 of 14




                               DECLARATION OF JASON RABE
                                   REGARDING NOTICE

       JASON RABE, declares and states as follows:

       1.    I am a Program Manager at Rust Consulting, Inc. (“Rust”). Rust was appointed as

Notice and Claims Administrator pursuant to ¶ 5 of the April 30, 2020 Order Approving Non-

Defendant OTC Plaintiff’s Notice Program, Appointing Rust Consulting as the Notice And Claims

Administrator, Huntington Bank as the Escrow Agent, and Preliminarily Approving Plan of

Allocation Regarding Settlements in Non-Defendant OTC Action (the “Order Approving Notice

Program”). I have the responsibility for overseeing all aspects of the notice and claims administration

services performed by Rust with respect to the Settlements.


       2.    I submit this declaration in order to provide the Court and the parties to the above-

captioned litigation with information regarding the mailing of the Postcard Notice and the

publication of the Summary Notice (the “Publication Notice”), and to confirm that notice was

provided in accordance with the Order Approving Notice Program. I am over 21 years of age and

am not a party to this action. I have personal knowledge of the facts set forth herein and, if called

as a witness, could and would testify competently thereto.


                       THE PUBLICATION AND INTERNET NOTICES

       3.    Rust’s services included mailing the Postcard Notice to potential Non-Defendant OTC

Class Members (and where requested mailing the Long-Form Notice); coordinating the Publication

Notice and paid media program with Kinsella Media, LLC (“KM”); establishing an interactive

website to provide information and Court-approved documents to Non-Defendant OTC Class




                                                  2
       Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 3 of 14




Members concerning the proposed Settlements; and responding to calls and requests for the Long-

Form Notice and other questions posed by potential members of the Non-Defendant OTC Class.


       4.    Pursuant to the Order Approving Notice Program, the Court approved the Notice

Program submitted by KM. KM is an advertising and notification consulting firm in Washington,

D.C. specializing in the design and implementation of class action and bankruptcy notification

programs.


       5.    The declaration of Shannon R. Wheatman further certifying that the Notice Program

was effectuated in accordance with the Order Approving Notice Program is being filed

contemporaneously herewith.


                           MAILING OF THE POSTCARD NOTICE

       6.    A partial list of potential Non-Defendant OTC Class Members was compiled based on

information provided by certain of the Non-Defendant OTC Financial Institutions. Rust received

files from nine different institutions containing over 95,000 records.


       7.    Rust entered the data referenced above into a segregated database (the “Rust Mailing

Database”) to be used for mailing the Postcard Notices to potential Non-Defendant OTC Class

Members. The data was electronically scrubbed to eliminate duplicate names and addresses and

incomplete records and forwarded to the National Change of Address (“NCOA”) service to ensure

adequate address formatting and to qualify for postal discounts. As a result of the processes above,

after duplicate or incomplete records were removed, 8,261 potential Non-Defendant OTC Class

Members remained for mailing.




                                                 3
       Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 4 of 14




       8.    Rust also purchased lists of institutional investors from Dun and Bradstreet (12,708

names and addresses) as well as Vickers (8,866 names and addresses).


       9.    Pursuant to ¶ 9 of the Order Approving Notice Program, on June 12, 2020, Rust

caused the Postcard Notice to be printed and sent to the 29,835 potential Non-Defendant OTC

Class Members referred to in ¶¶ 7 and 8 above. A copy of the printed Postcard Notice that was sent

is attached hereto as Exhibit A.


       10.   On July 23, 2020, as a result of additional names and addresses of potential Non-

Defendant Class Members received from brokerage firms, banks, institutions and other nominees,

Rust mailed an additional 23,124 Postcard Notices.


       11.   Rust leases and maintains a Post Office Box (PO Box 44, Minneapolis, MN 55440-

0044) for the receipt of all undeliverable mail and written communications necessary to implement

the Settlements.


       12.   As of September 13, 2020, the United States Postal Service (“USPS”) had returned

5,895 Postcard Notices as undeliverable without forwarding addresses. Of these, Rust was able to

locate 610 new addresses, through an information supplier to which Rust subscribes. Postcard

Notices were promptly mailed to these potential Non-Defendant OTC Class Members at the

updated addresses.


       13.   As of September 13, 2020, the USPS had returned 31 Postcard Notices with

forwarding addresses. Postcard Notices were promptly re-mailed to the potential Non-Defendant

OTC Class Members at the updated addresses.




                                                4
       Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 5 of 14




       14.   Additionally, as of September 13, 2020, in response to telephone and email requests

for Long-Form Notices and Claim Forms made directly to Rust by potential Non-Defendant OTC

Class Members, 45 Long Form Notices were mailed.


                                 THE SETTLEMENT WEBSITE

       15.   Rust established and maintains a website, www.LiborGreenPondSettlement.com (the

“Website”), that enables anyone, including Non-Defendant OTC Class Members, to obtain

information about the Settlements and to access important documents related to the Settlements.

Specifically, the Website contains a listing of the deadlines for requesting exclusion from the Non-

Defendant OTC Class, objecting to the Settlements and filing a Proof of Claim, as well as contact

information and the date, time and location of the Fairness Hearing. The Website also contains

“links” to the Postcard and Long-Form Notice, Proof of Claim, and important Court documents

including, among others, the Settlement Agreements, motions for preliminary and final approval of

the Settlement Agreements and the motion for attorneys’s fees and reimbursement of expenses, the

plan of allocation, and Court orders. The “links” permit any person, including potential Non-

Defendant OTC Class Members with internet access, to view, download, and print copies of the

Long-Form Notice and Proof of Claim, thereby providing Non-Defendant OTC Class Members with

information about the Settlements at their convenience.         Additionally, the Website allows

individuals and entities to submit electronic claims.


       16.   The Website went “live” on June 12, 2020 and as of September 13, 2020, the Website

has had 108,855 unique visitors. In addition, the Long-Form Notice has been downloaded 545

times. Proof of Claims are accepted either through the Website or by mail until the January 3, 2021




                                                  5
       Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 6 of 14




deadline. The Website will be updated as the status of the Settlements change (e.g., a deadline

passes).


           17.   Rust      also      established       a    case-dedicated        e-mail      address,

info@LiborGreenPondSettlement.com, to allow persons to email the Claims Administrator with

questions or inquiries. The e-mail address was activated on June 12, 2020 and is listed in the notices

and on the website. As of September 13, 2020, Rust has received and processed approximately 83

e-mail inquiries from potential Non-Defendant OTC Class Members.


                                  TOLL-FREE TELEPHONE HOTLINE

           18.   Rust also established a toll-free telephone hotline (1-866-403-5447) that became

operational on June 12, 2020. Potential Non-Defendant OTC Class Members calling the hotline

are given the key dates for filing deadlines as well as the website address for additional information.

At the end of the recorded message, potential Non-Defendant OTC Class Members can remain on

the line to speak with a representative. The recorded information is available 24 hours a day, 7 days

a week. As of September 13, 2020, Rust has received 299 calls on this line.


                 REPORT ON REQUESTS FOR EXCLUSION AND OBJECTIONS
                                RECEIVED TO DATE

           19.   Pursuant to ¶ 15 of the Order Approving Notice Program, Requests for Exclusion from

the Non-Defendant OTC Class were required to be mailed to the Claims Administrator, postmarked

no later than August 18, 2020 and addressed to: LIBOR Green Pond Settlement, c/o Rust

Consulting – 6770, PO Box 44, Minneapolis, MN 55440-0044. However, the notices that were sent

to the class mistakenly listed August 31, 2020 as the deadline to exclude oneself from the Settlement

Agreements, instead of August 18, 2020. As of September 14, 2020, there were a total of 10 opt-



                                                   6
       Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 7 of 14




out requests received which comprise 37 entities who have requested exclusion. Of those 10 opt-

out requests, five were received prior to August 18, 2020, and five were received between August 18

and August 31, 2020.1 It’s my understanding that both the plaintiffs and the Settling Defendants

do not intend to argue that the five opt-out requests received after August 18 were untimely since

these entities complied with the dates set forth in the notice. And, Rust would respectfully suggest

that given that the notice disseminated to potential class members listed August 31 as the opt-out

deadline, that the five opt-out requests received after August 18 but before August 31, be deemed

timely. A list of all requests for exclusion are attached as Exhibit B.


       20.    It’s my understanding that all 37 of the entities that requested exclusion from the

Settlement Agreements are plaintiffs in cases in this MDL (or were plaintiffs as some may have

settled). And, although 37 entities submitted timely opt-out requests, five of those entities stated




1
        The five opt-out requests received between August 18 and August 31 were: 1) The
Charles Schwab Corporation, Charles Schwab Bank, N.A., Charles Schwab & Co., Inc., Schwab
Money Market Fund, a series of The Charles Schwab Family of Funds, Schwab Value
Advantage Money Fund, a series of the Charles Schwab Family of Funds, Schwab Retirement
Advantage Money Fund, a series of the Charles Schwab Family of Funds, Schwab Investor
Money Fund, a series of the Charles Schwab Family of Funds, Schwab Cash Reserves, a series
of the Charles Schwab Family of Funds, Schwab U.S. Dollar Liquid Assets Fund, a series of the
Charles Schwab Worldwide Funds, plc, Schwab Short-Term Bond Market Fund, a former series
of Schwab Investments, Schwab Total Bond Market Fund, a former series of Schwab
Investments , Schwab Yield Plus Fund, a former series of Schwab Investments; Schwab
YieldPlus Liquidation Trust; 2) Federal Home Loan Mortgage Corporation; 3) The Federal
Deposit Insurance Corporation as Receiver for Amcore Bank, N.A.; IndyMac Bank, F.S.B.;
Lydian Private Bank; Washington Mutual Bank; and Westernbank Puerto Rico; 4) Principal
Financial Group, Inc., Principal Commercial Funding II, LLC, Principal Mortgage Value
Investors A, LLC, Principal Capital Interest Only I, LLC; and 5) the Bay Area Toll Authority.



                                                   7
       Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 8 of 14




that they were not aware of any specific transactions that are eligible for the Settlements, but that

they were submitting opt out requests in an abundance of caution.2


       21.   Pursuant to ¶ 17 of the Order Approving Notice Program, objections were required to

be postmarked or delivered no later than August 18, 2020. Based on the same mistake mentioned

in ¶ 19 above, the actual notice sent to the class mistakenly identified the objection deadline as

August 31, 2020, or, 13 days following the actual objection deadline set forth in the Order

Approving Notice Program. Although objections are not to be sent to Rust, nevertheless, as part of

its standard procedures, Rust personnel examine all mail received to search for, among other things,

Requests for Exclusion and objections. As of September 14, 2020, Rust has received no objections.


       I declare under penalty of perjury that the foregoing statements are true and correct.

       Executed this 14th day of September, 2020 in Minneapolis, Minnesota.



                                                              _____________________________
                                                                      Jason Rabe




2
        Specifically, the five entities who opted out, but weren’t aware of any qualifying
transactions were: the City of Philadelphia, the Pennsylvania Intergovernmental Cooperation
Authority, Salix Capital U.S. Inc., Darby Financial Products, and Capital Ventures International.


                                                 8
Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 9 of 14




                    EXHIBIT A
Case
 LIBOR1:12-cv-06693-NRB
      Green Pond Settlement Document 230-1 Filed 09/14/20 PagePRESORTED
                                                                10 of 14
 c/o Rust Consulting, Inc. - 6770                                            FIRST-CLASS MAIL
 P.O. Box 44                                                                   U.S. POSTAGE
 Minneapolis, MN 55440-0044                                                          PAID
 Court-Ordered Legal Notice                                                   Rust Consulting, Inc.



  If You Owned a U.S.
 Dollar LIBOR-Based
 Instrument Between
    August 2007 and
       May 2010
  You May Be Eligible for
                                    *CLMNT_IDNO*                 - UAP - <<SequenceNo>>

   Payments from $21.7              <<NAME1>>
  Million in Settlements            <<NAME2>>
                                    <<ADDRESS1>>
This notice is only a summary.
                                    <<ADDRESS2>>
  For more information & a          <<CITY>> <<STATE>> <<ZIP>>
       detailed notice:             <<COUNTRY>>
       1-866-403-5447
www.liborgreenpondsettlement.com
There
 Case  are Settlements  with Barclays, Bank ofDocument
           1:12-cv-06693-NRB                     America, Citi,    230-1 What
                                                                         Fileddo09/14/20
                                                                                the Settlements provide?
                                                                                             Page     11 of 14
HSBC, and JPMorgan (“Settling Defendants”) that impact             The Settlements will pay eligible class members
individuals and institutions that entered into over-the-           who submit valid claims. Additionally, the Settling
counter financial instruments directly with Ally, American         Defendants will cooperate with the Plaintiffs in their
Express, Bancwest, Bank of New York, BB&T, BBVA,                   ongoing litigation against the Non-Settling Defendants.
BMO Harris, Capital One, Fifth Third, Goldman Sachs,
Harris Financial, Keycorp, M&T, Metlife, Morgan Stanley,                           How can I get a payment?
Northern Trust, PNC, Regions, State Street, Suntrust, TD           You must submit a Proof of Claim to get a payment. You can
Bank, Unionbancal, U.S. Bancorp or Wells Fargo, including          submit a Proof of Claim online or by mail. The deadline to
their subsidiaries, affiliates, predecessors and successors        submit a Proof of Claim is January 3, 2021. You are entitled
(“Financial Institutions”). The financial instruments include      to receive a payment if you have a qualifying transaction
interest rate swaps, forward rate agreements, asset swaps,
                                                                   with a Financial Institution. At this time, it is unknown how
collateralized debt obligations, credit default swaps, inflation
                                                                   much each class member who submits a valid claim will
swaps, total return swaps, options, and floating-rate notes.
                                                                   receive.
The litigation claims that the banks manipulated U.S.                                 What are my rights?
Dollar LIBOR during the financial crisis, artificially
lowering the rate for their own profit, which resulted in          If you are a member of the class and you do not file a timely
purchasers receiving less interest than they otherwise             claim, you will lose your right to receive money or benefits
would have. The Settling Defendants deny all claims of             from the Settlements. If you would like to retain your right
wrongdoing.                                                        to file your own lawsuit against Settling Defendants, you
                                                                   must opt out by August 31, 2020. If you remain a party
                       Am I included?                              to the Settlements, you may object to the Settlements by
You are included in the Settlements if you (individual or          August 31, 2020. The Court will hold a hearing on October
entity): Transacted with a Financial Institution in the United     5, 2020 to consider whether to approve the Settlements and
States in a U.S. Dollar LIBOR-Based Instrument (as defined         approve Class Counsel’s request of attorneys’ fees of up to
in the Settlements), which you owned or on which you               33% of the Settlement Funds, plus reimbursement of costs
otherwise received interest based upon U.S. Dollar LIBOR           and expenses. You or your own lawyer may appear and
at any time between August 2007 and May 2010.                      speak at the hearing at your own expense.
Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 12 of 14




               Exhibit B
      Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 13 of 14




   Libor Green Pond Settlement - List of Opt-Outs from Settlement Classes
Summary: The Settlement Administrator receive 10 timely Exclusion requests for a total
of 37 entities.

1. QUINN EMANUEL ON BEHALF OF SALIX CAPITAL US INC
   • Salix Capital US, Inc.

2. QUINN EMANUEL ON BEHALF OF DARBY FINANCIAL PRODUCTS & CAPITAL
   VENTURES
   • Darby Financial Products
   • Capital Ventures International

3. QUINN EMANUEL ON BEHALF OF THE CITY OF PHILADELPHIA & THE
   PENNSYLVANIA INTERGOVERNMENTAL COOPERATION AUTHORITY
   • The City of Philadelphia, Pennsylvania
   • The Pennsylvania Intergovernmental Cooperation Authority

4. QUINN EMANUEL ON BEHALF OF PRUDENTIAL INVESTMENT PORTFOLIOS
   • Prudential Investment Portfolios 2, f/k/a Dryden Core Investment Fund,
     o/b/o PGIM Core Short-Term Bond Fund (f/k/a Prudential Core Short-
     Term Bond Fund)
   • PGIM Core Ultra Short Bond Fund (f/k/a Prudential Core Taxable
     Money Market fund

5. KELLOGG HANSEN TODD FIGEL & FREDERICK PLLC ON BEHALF OF NATIONAL
   CREDIT UNION ADMINISTRATION
   • National Credit Union Administration as liquidating agent for U.S.
     Central Federal Credit Union
   • National Credit Union Administration as liquidating agent for Western
     Corporate Federal Credit Union
   • National Credit Union Administration as liquidating agent for Members
     United Corporate Federal Credit Union
   • National Credit Union Administration as liquidating agent for
     Southwest Corporate Federal Credit Union
   • National Credit Union Administration as liquidating agent for
     Constitution Corporate Federal Credit Union

6. PRINCIPAL LIFE INSURANCE COMPANY
   • Principal Financial Group, Inc.
   • Principal Commercial Funding II, LLC
   • Principal Mortgage Value Investors A, LLC
   • Principal Capital Interest Only I, LLC
      Case 1:12-cv-06693-NRB Document 230-1 Filed 09/14/20 Page 14 of 14




7. BAY AREA TOLL AUTHORITY
   • Bay Area Toll Authority (BATA)

8. FEDERAL HOME LOAN MORTGAGE CORPORATION
   • Freddie Mac

9. FEDERAL DEPOSIT INSURANCE COPRORATION ("FDIC") AS
   RECEIVED FOR CLOSED BANKS ZELLE LLP
   • Amcore Bank, NA
   • IndyMac Bank, FSB
   • Lydian Private Bank
   • Washington Mutual Bank
   • Westernbank Puerto Rico

10. CHARLES SCHWAB BANK NATIONAL ASSOCIATION
    • The Charles Schwab Corporation
    • Charles Schwab Bank, NA
    • Charles Schwab & Co, Inc.
    • Schwab Money Market Fund, a series of The Charles Schwab Family of
      Funds
    • Schwab Value Advantage Money Fund, a series of The Charles Schwab
      Family of Funds
    • Schwab Retirement Advantage Money Fund, a series of The Charles
      Schwab Family of Funds
    • Schwab Investor Money Fund, a series of The Charles Schwab Family of
      Funds
    • Schwab Cash Reserves, a series of The Charles Schwab Family of Funds
    • Schwab Advisor Cash Reserves, a series of The Charles Schwab Family of
      Funds
    • Schwab U.S Dollar Liquid Assets Fund, a series of The Charles Schwab
      Worldwide Funds plc
    • Schwab Short-Term Bond Market Fund, a former series of Schwab
      Investments
    • Schwab Total Bond Market Fund, a former series of Schwab Investments
    • Schwab YieldPlus Fund, a former series of Schwab Investments
    • Schwab YieldPlus Liquidation Trust
